Title: John Adams to Royall Tyler, 3 April 1784
From: Adams, John
To: Tyler, Royall



Sir
The Hague April 3. 1784

I Yesterday received your Letter of the thirteenth of January. The Subject of it has for some time been to me an Occasion of Solicitude, chiefly on Account of the Uncertainty in which I have been too long left respecting every thing which concerns me and my Family.
Your Connections and Education are too respectable for me to entertain any objections to them: Your Profession is that for which I have the greatest Respect and Veneration. The Testimonials I have recieved of your personal Character and Conduct are such as ought to remove all scruples upon that head.
It is a Serious affair which most of all concerns the Happiness of the Parties: So that I should scarcely in any Case have opposed the Final Judgment and Inclination of my Daughter.
But the Lady is coming to Europe with her Mother. It would be inconvenient to you to make a voyage to Europe, perhaps, and when the time will come for her to return with me to America, is Uncertain.
I approve very much of your Purchase in Braintree and if my Library may be of use to you, in the prosecution of your Studies or your Practice, the loan of it, is at your Service.
Finally, Sir, you and the young Lady have my Consent to arrange your Plans according to your own Judgments, and I pray God to bless and prosper you both whether together or asunder.

With much Esteem and Respect I am Sir your most obedient Servant—
John Adams

